PER CURIAM.
Effective on and after October 1, 1959, Rule 3.10, Florida Appellate Rules, 31 F.S. A. as they were in effect on July 1, 1958, be and the same is hereby amended by adding thereto the following:
“g. Oral arguments will be heard by the Supreme Court en banc,(seven Justices) in the following cases, to wit:
“(1) Appeals from judgments imposing the death penalty.
“(2) Appeals from final judgments or decrees directly passing upon the validity of a State Statute or a Federal Statute or Treaty.
“(3) Appeals from final judgments or decrees construing a controlling provision of the Florida or Federal Constitution.
“(4) In all cases when the writ has been issued and the matter is set for oral argument on a petition for certio-rari to review a decision of a court of appeal affecting a class of constitutional or state officers, or one that passes upon a question certified by a district court of appeal to be of great public interest, or one that is in direct conflict with a decision of another district court of appeal or of the Sureme Court on the same point of law.
“(5) Such other matters as shall be designated by the Chief Justice.”
Nothing herein shall prevent the Court from sitting as scheduled if a constitutional quorum is present.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.